MEMORANDUM **
Juan Carlos Cadena, a native and citizen of Mexico, petitions for review of the summary dismissal of the Board of Immigration Appeals (“BIA”) of his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review a final order of removal.
Because Cadena’s brief to this Court does not challenge the BIA’s summary dismissal for failure to file a brief, that issue is not properly before this Court. See Fed. R.App. P. 28(a); see also Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996). Rather, Cadena contends that the immigration judge erred in making the “exceptional and extremely unusual hardship” determination. We lack jurisdiction to review this discretionary determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.